 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 RYAN REZAEI (CABN 285133)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7534
 7        FAX: (415) 436-7234
          ryan.rezaei@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) NO. 19-CR-367-6 CRB
                                                       )
14           Plaintiff,                                ) JOINT REQUEST FOR CRIMINAL HISTORY
                                                       ) ONLY REPORT AND [PROPOSED] ORDER
15      v.                                             )
                                                       )
16   KAREN CASTRO-TORRES,                              )
         a/k/a “Delany Ellieth Cardona                 )
17       Velasquez,”                                   )
                                                       )
18           Defendant.                                )
                                                       )
19                                                     )

20           The parties jointly request that the U.S. Probation Office prepare a criminal history only report
21 for the above-named defendant. The parties believe the report will play an instrumental role in resolving

22 the case.

23           The undersigned Assistant United States Attorney certifies that he has obtained approval from
24 counsel for the defendant to file this joint request and proposed order.

25 DATED: March 6, 2020                                             /s/                  ___
                                                           RYAN REZAEI
26                                                         Assistant United States Attorney
27 DATED: March 6, 2020                                             /s/                ___
                                                           GALIA AMRAM
28                                                         Counsel for Defendant Karen Castro-Torres

     JOINT REQUEST FOR CRIMINAL HISTORY ONLY REPORT
     No. 19-CR-367-6                                                                             v. 7/10/2018
 1                                         [PROPOSED] ORDER

 2         Based upon the representations of the parties in their joint request and for good cause shown, IT

 3 IS HEREBY ORDERED that the U.S. Probation Office prepare a criminal history only report for Karen

 4 Castro-Torres, a/k/a “Delany Ellieth Cardona Velasquez.”

 5         IT IS SO ORDERED.

 6
           March 9, 2020
 7 DATED: ___________________                                   ___________________________
                                                                CHARLES R. BREYER
 8                                                              United States Senior District Judge

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT REQUEST FOR CRIMINAL HISTORY ONLY REPORT
     No. 19-CR-367-6                                                                          v. 7/10/2018
